

	

		II

		109th CONGRESS

		2d Session

		S. 2429

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Lugar (for himself,

			 Mr. Allen, Mr.

			 Stevens, Mr. Cornyn,

			 Mr. Crapo, and Mrs. Hutchison) (by request) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To authorize the President to waive the application of

		  certain requirements under the Atomic Energy Act of 1954 with respect to

		  India.

	

	

		1.Waiver authority

			(a)Waiver

			 authorityNotwithstanding any other provision of law, if the

			 President makes the determination described in subsection (b), the President

			 may—

				(1)exempt a proposed

			 agreement for cooperation with India (arranged pursuant to section 123 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2153)) from the requirement in section

			 123(a)(2) of the Atomic Energy Act of 1954, and such agreement for cooperation

			 shall be subject to the same congressional review procedures under sections

			 123(b) and 123(d) of such Act as an agreement for cooperation that has not been

			 exempted from any requirement contained in section 123(a) of such Act;

				(2)waive the

			 application of section 128 of the Atomic Energy Act of 1954 (42 U.S.C. 2157)

			 with respect to India; and

				(3)waive the

			 application of any sanction under section 129 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2158) with respect to India.

				(b)DeterminationThe

			 determination referred to in subsection (a) is a determination by the President

			 that the following actions have occurred:

				(1)India has provided

			 the United States and the International Atomic Energy Agency (IAEA) with a

			 credible plan to separate civil and military facilities, materials, and

			 programs, and has filed a declaration regarding its civil facilities with the

			 IAEA.

				(2)An agreement has

			 entered into force between India and the IAEA requiring the application of

			 safeguards in accordance with IAEA practices to India’s civil nuclear

			 facilities as declared in the plan described in paragraph (1).

				(3)India and the IAEA

			 are making satisfactory progress toward implementing an Additional Protocol

			 that would apply to India’s civil nuclear program.

				(4)India is working

			 with the United States for the conclusion of a multilateral Fissile Material

			 Cutoff Treaty.

				(5)India is supporting

			 international efforts to prevent the spread of enrichment and reprocessing

			 technology.

				(6)India is ensuring

			 that the necessary steps are being taken to secure nuclear materials and

			 technology through the application of comprehensive export control legislation

			 and regulations, and through harmonization and adherence to Missile Technology

			 Control Regime (MTCR) and Nuclear Suppliers Group (NSG) guidelines.

				(7)Supply to India by

			 the United States under an agreement for cooperation arranged pursuant to

			 section 123 of the Atomic Energy Act of 1954 is consistent with United States

			 participation in the Nuclear Suppliers Group.

				(c)ReportAny

			 determination pursuant to subsection (b) shall be reported to the Committee on

			 Foreign Relations of the Senate and the Committee on International Relations of

			 the House of Representatives, and such report shall describe the basis for the

			 President’s determination.

			(d)Subsequent

			 determinationA determination under subsection (b) shall not be

			 effective if the President determines that India has detonated a nuclear

			 explosive device after the date of enactment of this Act.

			

